Citation Nr: 1623051	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-28 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbar spine intervertebral disc syndrome prior to November 7, 2011.

2.  Entitlement to an evaluation in excess of 20 percent for lumbar spine intervertebral disc syndrome from November 7, 2011.

3.  Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling. 

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran and R.M.


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to March 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  The Veteran is currently representing herself in the course of this appeal.

Effective March 24, 2015, VA is amending its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  

The Board notes that the Veteran testified during the December 2015 hearing that she believes additional disabilities should be service-connected, including urinary incontinence, left lower extremity radiculopathy, and various claims under 38 U.S.C.A. § 1151.  The Veteran is advised to file a claim for benefits on standard forms prescribed by the Secretary with the Regional Office. 

The issues of entitlement to an evaluation in excess of 20 percent for lumbar spine intervertebral disc syndrome from November 7, 2011, entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

Prior to November 7, 2011, there was no evidence of ankylosis of the thoracolumbar spine or incapacitating episodes requiring bed rest prescribed by a physician.


CONCLUSION OF LAW

Prior to November 7, 2011, the criteria for a schedular evaluation in excess of 40 percent for the service-connected thoracolumbar intervertebral disc syndrome are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5242, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the required notice in a letter sent to the Veteran in September 2009, May 2011, and September 2011.  

These letters informed the Veteran of what evidence was required to substantiate her claims and of her and VA's respective duties for obtaining evidence.  

The May 2011 and September 2011 letters informed the Veteran of the criteria for higher schedular ratings and obtaining a total disability rating due to individual unemployability.  The Veteran was also informed concerning the assignment of ratings and effective dates.  

With respect to the duty to assist, the Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the current evaluation that the RO assigned, as well as TDIU.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

The Board also finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, and a private treating physician's medical records.  

The Board has carefully reviewed the Veteran's statements and concludes that she has not identified further evidence not already of record.  VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records and VA treatment records.  The Veteran has submitted private treatment records in support of her claim.  

A May 2015 Board remand directed VA to schedule the Veteran for a video-conference hearing before the undersigned.  As noted above, the Veteran provided testimony at a December 2015 video-conference hearing before the undersigned Veterans Law Judge.  

During the December 2015 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, and elicited testimony from the Veteran.  In March 2016, the Veteran's motion to add additional clarification and testimony was granted by the Veterans Law Judge and this testimony was associated with the hearing transcript.    The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2015).

Pertinent Law and Regulations

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  Except as provided in paragraphs (d) and (e) of this section where an award is reduced or discontinued because of administrative error or error in judgment, the provisions of §3.500(b)(2) will apply.  38 C.F.R. § 3.105(a).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

Procedural History

The Board finds that the Veteran has filed a claim for an increased rating and has appealed the denial of a less than total schedular allowance by the Regional Office, however, the Board finds that the Veteran's appeal is not an appeal of a rating reduction.

In an April 2010 rating decision, the RO granted service connection for a lumbar spine disability and assigned a 20 percent evaluation effective July 30, 2009.

The Veteran filed a notice of disagreement in January 2011 with the initial rating assigned for her lumbar spine disability.  In a March 2011 statement, the Veteran clarified that she submitted a claim for an increased rating, not a notice of disagreement with the inial rating assigned.

In February 2012, the RO increased the initial evaluation for her lumbar spine disability to 40 percent from 20 percent, effective July 30, 2009, based on clear and unmistakable error in the April 2010 rating decision.  

The February 2012 decision resulted in a combined disability rating of 40 percent from July 30, 2009 to February 21, 2011, a 50 percent disability rating from February 22, 2011 to November 6, 2011, and a 30 percent evaluation from November 7, 2011.  The Veteran received the increased combined disability rate as a retroactive payment rather than as a recurring award for the higher evaluation.

The RO assigned a 20 percent evaluation for the lumbar spine disability from November 7, 2011, the date of the most recent examination of the Veteran's lumbar spine disability.  A review of the examination report found it to be adequate for rating purposes.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson, 12 Vet. App. at 126 (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

As noted above, the RO found clear and unmistakable error in the April 2010 rating decision, and reversed the decision regarding the degree of disability in a February 2012 rating decision, increasing the Veteran's disability rating.  

This readjudication, on the basis of clear and unmistakable error, has the same effect as if the corrected decision had been made on the date of the reversed decision, or in other words, the February 2012 rating decision is staged rating assigned at the time an initial disability rating was assigned.

The Veteran filed a notice of disagreement with that rating decision, arguing that she should have been awarded a higher evaluation for her lumbar spine disability in the second "stage" of the rating.

An evaluation in excess of 40 percent

In February 2012, the RO increased the initial evaluation for her lumbar spine disability to 40 percent from 20 percent, effective July 30, 2009, based on clear and unmistakable error in the April 2010 rating decision.  The RO assigned the 40 percent evaluation based on the limitation of motion on flexion at 30 degrees shown during the January 2010 examination.  The RO has rated the Veteran's disability of the lumbar spine under Diagnostic Code 5243for intervertebral disc syndrome.  

Under 38 C.F.R. § 4.71a, DC 5243, a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent rating is appropriate for unfavorable ankylosis of the entire thoracolumbar spine. 

A 40 percent rating is appropriate when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine is present.  

A 20 percent rating is appropriate if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 10 percent rating is appropriate when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but less than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a; Diagnostic Code 5243 (2015).

The January 2010 VA examination report indicates that the Veteran reported symptoms of lumbar spine pain, weakness, incoordination, speed and limitation of motion of the lumbar spine.  The Veteran reported that her condition had not resulted in incapacitation in the last twelve months.  Examination of the lumbar spine revealed radiating pain on movement down both legs, muscle spasm was absent, muscle tone was normal.  Straight leg testing was negative on both legs.

Range of motion testing showed flexion to 30 degrees, with pain at 25 degrees, extension to 10 degrees with pain at 10 degrees, right lateral flexion to 20 degrees with pain at 20 degrees, left lateral flexion to 15 degrees with pain at 15 degrees, right rotation to 25 degrees with pain 25 degrees, and left rotation to 20 degrees with pain at 20 degrees.  

No additional loss of motion was present on repetitive testing.  The examiner noted imaging results showed that the Veteran's lumbar spine was within normal limits.  The examiner opined that there was no identifying correlation between her x-rays and the amount of pain she appears to exhibit during her exam.  

The January 2010 examiner noted that the effect on the claimant's usual occupation is limited standing, walking, and no lifting, the effect on her daily activity was limited standing, walking, and lifting restriction of 15 pounds.

The Veteran was afforded an additional examination in November 2011.  The November 2011 examination report indicates that the Veteran reported lumbar spine pain, stiffness, spasms, decreased motion, weakness, limitation of motion, and paraesthesia.  The Veteran also reported pain radiating down the right lower extremity.  Examination of the lumbar spine revealed radiating pain on movement down the right leg, paravertebral muscle spasm not productive of abnormal gait, tenderness.  

The November 2011 VA examination noted muscle tone and musculature were normal and no ankylosis was present.  Straight leg testing was positive on the right leg and negative on the left leg.

Range of motion testing showed flexion to 60 degrees, with pain at 50 degrees, extension to 20 degrees with pain at 10 degrees, right lateral flexion to 20 degrees with pain at 15 degrees, left lateral flexion to 30 degrees with pain at 20 degrees, right rotation to 30 degrees with pain 20 degrees, and left rotation to 30 degrees.  

The Board finds the January 2010 and November 2011 VA physical examination results and objective testing of her range of motion to be the most probative evidence of record as to the functional impairment of the Veteran's lumbar spine disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Furthermore, the Veteran has not alleged, and the evidence does not indicate the presence of ankylosis of the thoracolumbar spine.  The January 2010 and November 2011 VA examinations specifically found no evidence of ankylosis of the thoracolumbar spine.  To the contrary, the Veteran's thoracolumbar spine was within normal limits according the x-ray conducted at the January 2010 VA examination.  VA treatment records from the Asheville VA Medical Center contain no evidence of ankylosis of the thoracolumbar spine.  Social Security Administration medical records and decisional documents do not show ankylosis of the thoracolumbar spine.

Finally, the alternate criteria under 38 C.F.R. § 4.71a, DC 5243 require incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243; Note 1 (2015). 

The record of evidence does not indicate that the Veteran has been prescribed bed rest due to thoracolumbar intervertebral disc syndrome.  

The January 2010 and November 2011 VA examinations note the Veteran has not alleged incapacitating episodes due to thoracolumbar symptoms.  Accordingly, an evaluation in excess of 40 percent for the Veteran's thoracolumbar intervertebral disc syndrome disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  The Board has applied the benefit-of-the-doubt doctrine but finds that the preponderance of the evidence is against assignment of higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An evaluation in excess of 40 percent for the service-connected lumbar spine intervertebral disc syndrome prior to November 7, 2011 is denied.



REMAND

In regard to remaining claims for increase ratings, she provided competent and credible testimony at the December 2015 hearing before the undersigned that her disabilities have increased in severity since the November 2011 VA examination.  The Board finds that additional examinations are warranted to ascertain the current severity of her service-connected disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Furthermore, the Veteran has submitted Social Security Administration records that indicate her thoracolumbar spine disability was considered, along with non-service connected disabilities, in a November 2010 decision from a SSA Administrative Law Judge who found the Veteran to be unable to perform substantial gainful activity.  The Board finds that additional VA opinion addressing the impact of her service-connected disabilities on her ability to obtain or maintain substantial gainful activity is warranted.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Asheville VAMC dated July 2015 to the present.  All attempts to obtain records should be documented in the claims folder.  If additional treatment has been provided, appellant should identify such treatment and assist in obtaining any pertinent records as indicated.

2.  Schedule the Veteran for an examination to determine the current nature and severity of the Veteran's thoracolumbar intervertebral disc syndrome disability. (This examination may be combined with the one below, if medically indicated.)

Request that the examiner provide information concerning the functional impairment that results from the service-connected disabilities in terms of the ability to function and perform tasks in a work setting. 

3.  Schedule the Veteran for an examination to determine the current nature and severity of the Veteran's peripheral neuropathy of the right lower extremity.  (This examination may be combined with the one above, if medically indicated.)

Request that the examiner provide information concerning the functional impairment that results from the service-connected disabilities in terms of the ability to function and perform tasks in a work setting. 

4.  Thereafter, re-adjudicate the claims and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


